DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both a positioning system (as described at page 10, line 9) and one of a plurality of panels (as described at page 17, line 13). The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “59” (mentioned on page 12 of the specification), “71” (mentioned on pages 18-19 of the specification), and “194” (mentioned on page 28 of the specification).  
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 12, 13, and 14 each recite “the system” at line 1. However, these claims are variously dependent from claims that define a “method” and none of the preceding claim language otherwise recites or defines any “system”, so that it is unclear what system is referred to and further limited by these claims. Therefore, these claims fail to clearly point out and distinctly claim the invention.

Claim Rejections - 35 U.S.C. § 103




The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Cutsforth (US 2008/0291040 A1), in view of Butler et al. (WO 2014/184337 A1).
With respect to claim 1, Cutsforth teaches a method of inspecting electrical components (paragraph [0007]; “pixel-by-pixel comparison or visual inspection, may be performed in order to evaluate a condition of the electrical device”) within a housing (paragraph [0056]; “monitor the condition of a brush or a plurality of brushes within a brush holder assembly and/or one or more other components of an electrical equipment of a facility”), comprising positioning a first camera (paragraph [0021]; “the imaging device 30 may be positioned in proximity to the brush holder assembly 20”), capturing a first optical image of an electrical component with the first camera (paragraph [0041]; “A first or initial digital image may be taken of a component of the electrical device. For instance, a digital image of the rotating conductive surface 12 and/or the brush 24 may be taken with the imaging device 30”); recording the first optical image (paragraph [0041]; “A first or initial digital image may be taken of a component of the electrical device. For instance, a digital image of the rotating conductive surface 12 and/or the brush 24 may be taken with the imaging device 30”); positioning a second camera (paragraphs [0020], [0021]; “an imaging device 30, or a plurality of imaging devices 30…the imaging device 30 may be positioned in proximity to the brush holder assembly 20”; paragraphs [0025], [0052]; “acquiring multiple analog and/or digital images or signals from the imaging devices 30 simultaneously, sequentially, periodically, intermittently, selectively, and/or manually, for example”); capturing a second optical image of the electrical component with the second camera (paragraph [0041]; “Additional digital images may be taken of a component of the electrical device at successive times as desired to 
Cutsforth does not specifically teach positioning the cameras within a housing, as further required by claim 1. However, Butler et al. teach an optical inspection system (page 1, line 2) including positioning a camera within a housing (Figures 1B, 2A, 5; page 7, lines 10-28; page 10, lines 21-31; “a single housing a plurality of light source and an image acquisition device in the form of a camera. A system per the present teaching provides a calibrated light space-box/enclosed space with defined test area within which a part may be presented and inspected”). It would have been obvious to one of ordinary skill in the art to use the housing and inspection output of Butler et al. in the inspection of Cutsforth because inspecting a device in a housing would have allowed the skilled artisan to repair and inspect an area, and capture and analyze the image (Butler et al., page 11, lines 11-21; “Using this lamp 188 it is possible to cure the adhesive and then re-inspect the adhered joint by means of the image capture and analysis”).
In addition, Cutsforth further teaches that the first and second cameras are the same camera (paragraph [0041]; “additional digital images may be taken of a component of the .







Claims 4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Cutsforth and Butler et al. as applied to claims 1-3, 5-6, and 11-12 above, and further in view of Menon et al. (US 2004/0044483 A1).
With respect to claim 4, neither Cutsforth nor Butler et al. teach that the first optical image is a baseline captured at a new, cleaned or reconditioned state of the electrical component. However, Menon et al. teach that the first optical image is such a baseline captured at a new, cleaned or reconditioned state of the electrical component (paragraph [0018]; “the camera is first focused on a non-corroded coupon in box 17”). It would have been obvious to one of ordinary skill in the art to use the inspection methods of Menon et al. in the inspection of Cutforth because taking an image of the non-corroded component would have allowed the skilled artisan to obtain color scan and maximum and minimum thresholds (paragraph [0018]; “to give a scale of color in box 19 from a minimum to the maximum of the image received. The computer gets the data in box 21 to recognize the minimum and maximum using this input”), thus allowing for more reliable recognition of degradation of the component in subsequent images.
Similarly, with respect to claim 7, neither Cutforth nor Butler et al. teach that the comparison identifies dust, grime and/or corrosion in the second optical image by identifying a percentage change in the pixels of the first optical image and the pixels of the second optical image. However, Menon et al. teach that the comparison identifies dust, grime and/or .

Claims 8 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Cutforth and Butler et al. as applied to claims 1-3, 5-6, and 11-12 above, and further in view of Gerber et al. (US 5,608,453 A).
With respect to claim 8, neither Cutforth nor Butler et al. teach that the comparison identifies a tree-like structure, edge and/or slot in the second optical image by identifying pixel changes in the second optical image compared to the first optical image, and identifying neighboring pixels in the second optical image with matching color or shade. However, Gerber et al. teach that the comparison identifies a tree-like structure, edge and/or slot in the second optical image by identifying pixel changes in the second optical image compared to the first optical image, and identifying neighboring pixels in the second optical image with matching color or shade (column 7, lines 54-65; “the feature edges are two "grey" pixels which 
Additionally, with respect to claim 13, neither Cutforth nor Butler et al. teach that the first and second optical images are captured at the same location and angular orientation. However, Gerber et al. teach that the first and second optical images are captured at the same location and angular orientation (column 11, lines 1-14; “the plane of image 162 at the same angle 164 regardless the displacement 166 from the optic axis”). It would have been obvious to one of ordinary skill in the art to combine the comparison methods of Gerber et al. with the inspection of Cutsforth because capturing images at the same orientation and location would have allowed the skilled artisan to ensure no variations in focus (column 11, lines 1-14; “to ensure that variations in thickness in the substrate region under analysis do not result in variations in focus”).
Finally, with respect to claim 14, Gerber et al. further teach that the first and second optical images are captured at the same light intensity (column 11, lines 53-61; “The voltage applied to the lamp is controlled by the inspection system to maintain a preset illumination”).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Cutforth and Butler et al. as applied to claims 1-3, 5-6, and 11-12 above, and further in view of Mtauweg (US 2017/0122837 A1).
Neither Cutforth nor Butler et al. teach that the electrica! component forms a portion of at least one of a switchgear, a control gear, a motor controller and an uninterrupted power supply (UPS), as required by claim 9. However, Mtauweg teaches an electrical component that forms a portion of a control gear (paragraph [0006]; “a test unit for quantitative analysis of a contact pattern on a tooth surface of a gear is provided. The test unit is particularly suitable for inspection of a gear in a wind generator”). It would have been obvious to one of ordinary skill in the art to inspect the gear components of Mtauweg using the inspection scheme of Cutsforth, because visually analyzing gears allows for quantitative analysis of the gear surface (paragraph [0006]; “a test unit for quantitative analysis of a contact pattern on a tooth surface of a gear is provided”).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Cutforth and Butler et al. as applied to claims 1-3, 5-6, and 11-12 above, and further in view of Owen et al. (US 2005/0231713 A1).
With respect to claim 10, Cutsforth further teaches a first and second optical image (paragraph [0040]; “comparing a first digital image with a second, or subsequent, digital image”), but neither Cutsforth nor Butler et al. teach that the first and optical images are highly resolution images of at least five megapixels. However, Owen et al. teach that the first and optical images are highly resolution images of at least five megapixels (paragraph [0053]; .

Claims 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cutsforth and Butler et al. as applied to claims 1-3, 5-6, and 11-12 above, and further in view of Menon et al. and Gerber et al.
With respect to claim 15, neither Cutsforth nor Butler et al. teach that the first optical image is a baseline captured at a new, cleaned, or reconditioned state of the electrical component, and the electrical component or a portion thereof is identified from the first optical image by the electronic control module as a continuous area of the pixels having a same color or shade. However, Menon et al. teach that the first optical image is a baseline captured at a new, cleaned or reconditioned state of the electrical component (paragraph [0018], “the camera is first focused on a non-corroded coupon in box 17”). Further, Gerber et al. teach that the electrical component or a portion thereof is identified from the first optical image by the electronic control module as a continuous area of the pixels having a same color or shade (column 7, lines 54-65; “the feature edges are two "grey" pixels which correspond to inner/outer tolerances or acceptable pattern variances”). It would have been obvious to one of ordinary skill in the art to use the inspection methods of Menon et al. in the inspection of 
In addition, Menon et al. further teach that the comparison identifies dust, grime, and/or corrosion in the second optical image by identifying a percentage change in the pixels of the first optical image and the pixels of the second optical image (paragraph [0022]; “the display shows the initial photo and the test photo at a given time. When the initial threshold is inputted, the threshold will show some gray other than pitting, and the coupon is inspected, visually by a technician or via a software scan, to input new thresholds so that the only area shown is with a readout of actual pitting, between 0 and 70. The computer then calculates the percent actual pitting based on the total area of the coupon”), as stipulated by claim 16. Cutsforth further teaches that the second optical image is captured more than one week after the first optical image (paragraph [0054]; “one or a set of images of a component of an electrical device may be taken and/or viewed hourly, daily, weekly, etc. to be evaluated”), as defined by claim 17. Finally, Gerber et al. further teach that the first and second optical images are captured at the same location and the angular orientation (column 11, lines 1-14; “the plane of image 162 at the same angle 164 regardless the displacement 166 from the optic axis”), and .

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Cutsforth, Butler et al, Menon et al., and Gerber et al. as applied to claims 15-18 above, and further in view of Owen et al.
With respect to claim 19, Cutsforth further teaches a first and second optical image (paragraph [0040]; “comparing a first digital image with a second, or subsequent, digital image”), but does not teach that the cameras are conveyed into the housing to a desired location and angular orientation with at least one robot, or that the images are high resolution images of at least five megapixels. Butler et al. further teach that the first and second cameras are conveyed into the housing to a desired location and angular orientation with at least one robot (page 8, lines 10-21; “the optical sensor head 100 may be mounted to a multi-axis robotic arm for movement in a plurality of directions”) and Owen et al. further teach that the first and optical images are highly resolution images of at least five megapixels (paragraph [0053]; “devices having 3-6 megapixels”). It would have been obvious to one of ordinary skill in the art to use the robotic arms of Butler et al. in the inspection of Cutsforth because moving a camera with robotic arms would have allowed the skilled artisan to operate the camera remotely (page 8, lines 10-21; “optical sensor head 100”), and to further include the optical resolution of Owen et al. because using scientific grade would have allowed the skilled artisan to image and inspect features of the selected structure (paragraph [0053]; “scientific-grade .

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Cutsforth, Butler et al., Menon et al., Gerber et al., and Owen et al. as applied to claim 19 above, and further in view of Mtauweg.
With respect to claim 20,  Cutsforth, Butler et al, Menon et al., Gerber et al., and Owen et al. each variously fails to teach that the first and second cameras are the same camera, and the electrical component forms a portion of at least one of a switchgear, a control gear, a motor controller and an uninterrupted power supply (UPS). However, Mtauweg teaches an electrical component that forms a portion of a control gear (paragraph [0006]; “a test unit for quantitative analysis of a contact pattern on a tooth surface of a gear is provided. The test unit is particularly suitable for inspection of a gear in a wind generator”). It would have been obvious to one of ordinary skill in the art to inspect the gear components of Mtauweg using the inspection of Cutsforth because visually analyzing gears allows for quantitative analysis of the gear surface (paragraph [0006]; “a test unit for quantitative analysis of a contact pattern on a tooth surface of a gear is provided”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”




A. Johns
11 March 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665